Citation Nr: 1425037	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-40 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing loss.

2. Entitlement to a compensable evaluation for bilateral onychomycosis.

3. Entitlement to a compensable evaluation for residuals of a left great toenail bed removal.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in April 2008 and March 2009. 

In his Substantive Appeal, the Veteran requested a Board hearing at the RO.  In July 2013, the Veteran submitted notice to the RO that he no longer wanted a hearing.  Therefore, the request for a Board hearing at the RO is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The Board notes that the RO did not certify the issue of entitlement to an increased evaluation for residuals of a left great toenail bed removal to the Board.  See 38 C.F.R. § 19.35 (providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  In this case, the RO issued a Statement of the Case of the issue in March 2009.  That same month, the RO issued a rating decision on the issue of hearing loss and onychomycosis.  In a March 2009 statement the Veteran disagreed with the hearing loss and further noted that his "toenails and the fungus" were permanent and embarrassing.  On his subsequent Substantive Appeal concerning the hearing loss and onychomycosis, the Veteran continued to discuss his left toe nail pain after removal of the matrix in 1967.  Construing the Veteran's statements liberally, the Board finds that the March 2009 statement could be construed to be a statement in lieu of a Substantive Appeal.  See Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (noting that that the statutory period with regard to filing a Substantive Appeal is discretionary and the time frame is not appropriately deemed "jurisdictional").  

Although there are records included in the Veteran's file which were not previously considered by the RO concerning the issue of an increased rating for the left great toenail bed removal, consideration of the evidence has resulted in a grant of the benefits sought for reasons explained below.  Therefore, there is no prejudice to the Veteran in proceeding to evaluate the merits of his claim without issuance of a Supplemental Statement of the Case (SSOC) or waiver of his right to its initial consideration by the agency of original jurisdiction (AOJ).

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The issue of service connection for the residuals of a left toe crush injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. The Veteran suffers from "normal to mild" hearing loss of the right ear and "normal to moderate" hearing loss of the left ear. 

2. The Veteran's pure tone threshold average for the right ear is 38 dB hearing loss and 43 dB hearing loss in the left ear, and speech audiometry indicates word recognition of 94 percent in the right ear and 96 percent in the left ear.

3. During the course of the Veteran's appeal, the Veteran's onychomycosis has covered less than 5 percent of either the exposed areas or total body area; and the onychomycosis has not caused any scarring or involved the head, face, or neck.

4. The Veteran's onychomycosis has been shown on multiple examinations to be manifested by discolored and deformed toenails and to necessitate the use of no more than prescribed topical medications during all relevant time periods.

5. The Veteran has a deformed nail bed with discomfort on palpation.

6. There is no evidence of frequent loss of covering of skin over the Veteran's left great toe nail bed.  


CONCLUSIONS OF LAW
 
1. The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

2. The criteria for a compensable evaluation for the Veteran's onychomycosis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.3, 4.118, DC 7806, 7813 (2013).

3. The criteria for a rating of 10 percent (but no higher) for residuals of a left great toenail bed removal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.21, 4.27, 4.41, 4.114, DC 7804 (2007 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant case, the evidence does not suggest that the Veteran's disabilities have significantly changed and uniform evaluations are warranted.

Entitlement to a Compensable Evaluation for Hearing Loss

The Veteran's bilateral hearing loss disability is service-connected; however, it has not been found to be severe enough to warrant compensation.  The Veteran states that he is unable to engage in conversation with people that speak softly or in a low tone.  The Veteran contends that his hearing frequently causes him frustration and should warrant a compensable rating.

Evaluations for bilateral hearing loss range from noncompensable to 100 percent are based on organic impairment of hearing acuity as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2013). 

When the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2013).

Due to the Veteran's claims, he was sent for a VA audiological evaluation in November 2008.  The results of the exam are as follows:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
35
25
30
31.25
LEFT
40
50
40
35
41.25

The pure tone average was 31.25 decibels for the right ear and 41.25 decibels for the left ear.  Speech recognition, performed with the Maryland CNC word list, was determined to be 100 percent in the right ear and 96 percent in the left ear.    

The examiner indicated that pure tone thresholds indicated the presence of normal to mild sensorineural hearing loss in the right ear and normal to moderate hearing loss in the left ear.  Speech reception thresholds were in agreement with pure tone threshold results and word recognition scores were excellent bilaterally.  

In April 2009, during a Social Security disability evaluation it was noted that the Veteran had hearing problems.  The examiner noted that the Veteran had mildly diminished hearing and the Veteran did not report using hearing aids at that time.  The examiner did report that the Veteran was limited with regard to his hearing and that he had the most trouble with soft-spoken people.   

The Veteran also underwent a VA audiological evaluation in November 2012.  The results of the exam are as follows:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
30
40
37.5
LEFT
40
50
40
40
42.5

The pure tone average was 37.5 decibels for the right ear and 42.5 decibels for the left ear.  Speech recognition, performed with the Maryland CNC word list, was determined to be 94 percent in the right ear and 98 percent in the left ear.    

It is necessary to apply the criteria found in 38 C.F.R. 4.85 at Table VI to the Veteran's audiological examinations.  In so doing, and in taking the worst scores in the evidentiary record into account, the results yield a numerical designation of I for the right ear (between 0 and 42 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination), and a numerical designation of I for the left ear (between 42 and 49 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation, providing evidence against this claim. 

Applicable regulations do allow some flexibility in rating what is categorized as "exceptional" hearing loss; however, the evidence of record does not support a finding of "exceptional" hearing loss in the current case.  Specifically, the regulatory-defined "exceptional" patterns (pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are not found in this case.  See 38 C.F.R. § 4.86.

Based on these findings, the Board finds that the Veteran's current noncompensable rating is correct, and a higher disability rating, on a schedular basis, is not warranted.  While a higher schedular rating is not warranted, the Board must evaluate if the circumstances of the Veteran's disability picture are unique enough to merit a remand for a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  In this regard, the Board notes that, in accordance with judicial precedent, it is necessary for VA examiners to consider the impact of hearing loss on functional impairment and activities of daily living when evaluating a Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The schedular requirements for a higher evaluation for hearing loss still rely on a mechanical application of the rating schedule; however, should the impact of hearing loss have a significant impact on daily functioning (e.g. impact employment, ability to care for oneself, etc.), it is proper to consider these factors on an extraschedular basis.  Generally speaking, an extraschedular rating should be considered when the manifestations of a service-connected disability are so unique as to be outside the norm of what is contemplated in the established rating criteria. See Thun v. Peake, 22 Vet. App. 111 (2008). 

The impact of the service-connected hearing loss on the Veteran's functioning/daily activities was fully considered in the November 2012 VA examination.  Indeed, the examiner noted that the Veteran was having difficulty in hearing and understanding conversation, particularly with soft-spoken people.  The evidence does not indicate that any other functional limitations were reported to the examiner.  Therefore, the VA examiner of May 2010 complied with the duty to consider the impact on activities of daily living.  See Martinak at 455-56.

It appears that the Veteran does not currently work, and in March 2009 the Veteran indicated that his hearing loss has contributed to his inability to find work.  However, the evidence of record indicates that the Veteran's neck pain, back pain, headaches, and hypertension are much more responsible for his inability to find work.  In September 2009, the Veteran reported that he was turned down for a position as a bus driver due to his high blood pressure.  Further, while the findings of Social Security are not binding on VA, it is notable that the Veteran was granted disability insurance benefits due to his neck pain, back pain, and headaches.  The Board finds that while the Veteran's diminished hearing may reduce the availability of some work that would require proficient hearing abilities that the Veteran's hearing loss does not markedly interfere with the Veteran's occupational functioning.  The Veteran's hearing loss has been noted to be in the mild to moderate categories bilaterally and the symptomatology reported by the Veteran is type that is fully contemplated by the rating schedule.  Therefore, the Board notes that this evidence does not suggest a disability picture so unique as to warrant a referral to the VA's Director of Compensation for consideration of an extraschedular rating.  See also Thun at 111. 

While the Veteran has difficulty hearing people speak and participating in conversations, such difficulties are fully considered in the regulatory-established schedular criteria, and such symptoms are carefully contemplated by the assigned noncompensable rating.  Therefore, based upon the evidence of record at this time, the Veteran's bilateral hearing loss disability does not meet the criteria for a compensable evaluation, and must be denied at this time.  38 C.F.R. §§ 4.3, 4.85, 4.86, DC 6100 (2013). 

Entitlement to a Compensable Evaluation for Onychomycosis

The Veteran asserts that an increased evaluation for onychomycosis is warranted as the disability is productive of permanent repugnant symptoms, which cause him embarrassment and impair his ability to perform activities, such as wear sandals or go to the beach.

Dermatophytosis (including tinea unguium or onychomycosis) is to be evaluated as either disfigurement of the head, face, or neck under 38 C.F.R. § 4.118, DC 7800; scars under 38 C.F.R. § 4.118, DC 7801, 7802, or 7803; or dermatitis under 38 C.F.R. § 4.118, DC 7806 depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.  The Veteran's service-connected skin disability does not involve either the head, face, or neck or scarring.  It is manifested by symptoms most closely analogous to dermatitis.  Therefore, the Board finds that the disability should be evaluated under DC 7806.  38 C.F.R. § 4.118, DC 7813.  VA revised the criteria for rating skin disorders on October 23, 2008. 73 Fed. Reg. 54708  (September 23, 2008).  The changes in 2008 do not directly address Diagnostic Code 7806 (eczema/dermatitis) other than in the sense that in the event that the predominate disability was scars the criteria for scars was changed.  In this case, however, the predominant disability is not scars so the applicable criteria remain unchanged since prior to 2008.

Under DC 7806, a noncompensable rating is warranted for dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent evaluation for dermatitis requires involvement of at least 5 percent, but less than 20 percent, of the entire body; at least 5 percent, but less than 20 percent, of exposed areas affected; or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body; 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

At a November 2008 VA examination, the Veteran reported that his nail fungus had been an ongoing problem since his active service.  He indicated that he had previously received private treatment for this condition, which included creams, a daily pill that was taken for 6 months, and a nail polish that was applied daily.  He indicated that none of these treatments were effective in treating his condition and that he was no longer treating for his condition with any physician.  Upon examination, the skin of the Veteran's feet near the toenails was notable for being very dry, very thick, and flaking.  Further, the toenails themselves were noted to be very thick and curled as they grew.  

In a November 2012 VA examination, the Veteran reported that he had maintained his toe nails through clipping them and local treatment.  He reported intermittent pain associated with weight bearing.  Oral and topical medications, including corticosteroids or other immunosuppressive medications, were not reported to have been used within 12 months prior to the examination.  No treatments or procedures beyond topical medications were reported in the 12 months prior to the examination.  The examiner reported that the Veteran's condition affected less than 5 percent of his body and less than 5% of exposed areas.  The Veteran's toenails were noted to be dark yellow with profound thickening and curling.  Subungual debris was evident under all nails.  The examiner opined that the Veteran's onychomycosis did not impair his ability to work.   

Considering the examiners' findings and the disability picture presented by the Veteran's statements, the Board finds that the preponderance of the evidence indicates that the Veteran's onychomycosis has not manifested to an extent that would warrant a compensable evaluation at any time during this appeal.  Evidence has not been provided that the Veteran's onychomycosis involved at least five percent of his total body surface area or the exposed areas.  Further, no evidence has been provided that the Veteran has required more than topical therapy required during the past 12-month period.  The Veteran denied any recent treatment beyond topical medications in both of his VA examinations.  While the Veteran did state that he had previously taken an oral medication at some point, there was no indication that this was an immunosuppressive medication or that it was being taken within a 12 month period of his appeal.  The Veteran indicated in his application for benefits that this private treatment ended in 2004 (3 years prior to his claim).  

The Board recognizes that a Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, the Board would note that the Veteran has not disputed that the findings of the VA examiner.  Rather, the Veteran contends that the continuous distasteful symptoms that cause him embarrassment and restrict his willingness to perform certain activities, like wear sandals, should warrant compensation.  Unfortunately, the Board is bound by regulations when determining and assigning a schedular compensable rating for a disability.  In the instant case, the evidence of record does not indicate that a schedular compensable rating for onychomycosis is warranted despite the presence of a current disability.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular evaluation under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Director of Compensation.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See Id. 

In this case, the provisions of 38 C.F.R. § 4.118, DC 7806, 7813 contemplate a number of potential symptoms of a skin/nail disease, including scarring, coverage of the condition, and type of medication required for treatment.  Higher schedular evaluations are also available for more severe manifestations.  As such, it would appear that the schedular rating criteria reasonably describe the symptomatology of the Veteran's condition.  While the rating criteria do not specifically discuss embarrassment due to a skin/nail condition, the Board finds that such symptoms are considered by the separate rating criteria for "exposed" areas. 

Furthermore, even if the symptoms were not adequately contemplated in this case there is no indication that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms."  It has not been demonstrated, or even contended by the Veteran that his onychomycosis has not required the Veteran to be hospitalized at any time.  While the Veteran has not been working during the course of the appeal, he has not alleged that his onychomycosis has affected his ability to work.   Accordingly, referral for consideration of an extraschedular rating is not warranted.

In the absence of any objective evidence that the Veteran's onychomycosis either involves at least 5 percent of the entire body surface and/or of the exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, the Board concludes that a grant of a compensable evaluation for onychomycosis is not warranted during the relevant period of time.  38 C.F.R. §§ 4.3, 4.118, DC 7806, 7813. 

Entitlement to a Compensable Evaluation for the Residuals of a Left Great Toenail Bed Removal

The Veteran is currently assigned a noncompensable rating for the residuals of a left great toenail bed removal under DC 7899-7804.  The Veteran contends that due to the removal of the toenail bed his great toe now becomes numb and causes him pain on a regular basis.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that an unlisted skin disorder (DC 7899) is rated under the criteria for painful and unstable scars (DC 7804).  See 38 C.F.R. § 4.20.

The Veteran's claim for an increase was filed in November 2007.  Under prior DC 7804, a scar that was superficial and painful on examination could be assigned a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (in effect prior to October 23, 2008). Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (2007).

Under the amended regulations for rating skin disabilities, a 10 percent evaluation may be assigned under DC 7804 where there are one or two scars that are unstable or painful. See 38 C.F.R. § 4.118, DC 7804 (2013).  Note (1) an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) if one of more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

In January 2008, the Veteran was sent to a VA examination due to his reported worsening of his condition.  The Veteran indicated that in 1967 he suffered a crush injury to his left great toe and subsequently had to have the nail removed.  He reported that since that time he has had intermittent pain in the toe, and that in recent years that pain has become worse in the areas that the nail has regrown.  The Veteran reported occasional cramping pains in the toe and resulting flare-ups of pain.  These flare-ups occur without any known triggers and usually occur in the morning.   They extend from the nail bed of the great toe along the medial aspect of the left foot to the heel and last for about 10 to 20 minutes.  The Veteran denied any significant impact of the pain on his daily activities or his occupation.   

On physical examination, the left great toe showed evidence of previous removal of the nail bed with a small dime-sized central area of regrowth of irregular hyperkeratotoic nail material with tender ingrown borders.  There was no tenderness to palpation of the distal tuft of the toe or the lateral borders of the toe and the residual nail material, but there was tenderness of the nail bed with direct pressure on the nail material.  Limited range of motion of the left great toe was noted with flexion at the metatarsophalangeal joint limited to 10 out of 70 degrees actively and passively and interphalangeal flexion of the left great toe was limited to 10 degrees out of 90 actively and passively.  No improvement in limitation of motion was found upon repeat testing.  The examiner opined that the limitations were mainly due to stiffness rather than pain on repeat testing.  The examiner opined that the residuals of the Veteran's removal of the great toe were mildly symptomatic and that mild degenerative joint disease of the left great toe was present.            

In March 2008, the Veteran was sent for another VA examination regarding the pain in his left foot due to his left great toenail bed removal.  `The left great toe showed evidence of a deformed nail and had some moderate tenderness on palpation over the mid-joint of the left toe.  The examiner noted that x-rays showed evidence of arthritis of the first toe of the left foot consistent with trauma to this toe.  The partial loss of the nail bed was described as partially disfiguring.  The examiner opined that the Veteran had residuals of trauma to the to the left toe, which consists of a deformed nail bed, as well as, moderate discomfort to palpation and arthritis of the left great toe.  

With disability compensation claims, the Board is directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In light of findings above, the Board concludes that a 10 percent rating based upon prior DC 7804 is warranted.  The Veteran has repeatedly indicated that he has had recurrent pain in the area that his nail has regrown since its removal.  In 2007, DC 7804 provided that if a scar was superficial and painful on examination then a compensable rating would be warranted.  While the examiners have not described a particular scar that is painful and superficial, the current residuals are being rated by analogy.  The March 2008 examiner opined that the Veteran had a deformed nail bed (which is analogous to a scar) with moderate discomfort to palpation (or painful).  Additionally, the January 2008 examiner also stated that the residuals of the Veteran's removal of the great toe were mildly symptomatic and that the nail bed demonstrated tenderness with pressure on the nail material.

While the evidence indicates that at least part of the pain that the Veteran is describing is due to degenerative joint disease of the left great toe, the Board finds the evidence provided by the VA examiners indicating a painful deformity to be probative, as well as, the Veteran's ability to describe the areas in which he has pain.  Therefore, the Board finds the evidence to at least be in equipoise to support a disability rating of 10 percent for his disfigured and painful left great toe bed, as rated by analogy under DC 7804.  As a 10 percent rating was the highest rating available under prior DC 7804, this is considered a full grant of the benefit sought.  

The Board notes that a higher rating under the current DC 7804 would not be warranted as the Veteran's deformed toe nail has not been shown to have frequent loss of covering of skin over the condition.  

A review of other applicable rating codes reveals that the Veteran would not be entitled to any greater rating than that already provided under DC 7804.  The Board finds that further evaluation under other diagnostic codes for rating skin disabilities is not appropriate.  Further, the Board notes that VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  However, the evidence of record indicates that the Veteran's pain is not due to pain on motion.  The Veteran stated that his flare-ups occur without any known triggers and usually occur in the morning.  Further, the January 2008 examiner provided probative evidence that the Veteran's limitation of motion was the result of stiffness, rather than painful motion; therefore, the Board finds that a higher rating based upon painful motion is not warranted.      

In summary, the preponderance of the evidence is in support of a rating of 10 percent under DC 7804.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in letters sent in November 2007 and October 2008.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, private and VA treatment records, records from the Social Security Administration records, statements from the Veteran, and VA examination reports.  These examinations were adequate as the examinations were thorough, the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Entitlement to a compensable disability rating for onychomycosis is denied.

Entitlement to a 10 percent evaluation for residuals of a left great toenail bed removal, but no higher, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


